      Case 4:19-cv-02945 Document 80 Filed on 09/08/20 in TXSD Page 1 of 12
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                             UNITED STATES DISTRICT COURT                            September 08, 2020
                                                                                      David J. Bradley, Clerk
                              SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION


CANAL INDEMNITY COMPANY,                          §
                                                  §
                                                  §
         Plaintiff,                               §
VS.                                               §           CIVIL ACTION NO. 4:19-CV-2945
                                                  §
                                                  §
CALJET, II, LLC, et al,                           §


         Defendants.
                                             ORDER

        Before the Court are Defendant Phillips 66 Company’s Motion for Partial Summary

Judgment (“Defendant’s Motion”) (Doc. #63), Plaintiff Canal Indemnity Company’s Response

and Cross Motion for Partial Summary Judgment (“Plaintiff’s Motion”) (Doc. #67), Defendant’s

Response (Doc. #70), and Plaintiff’s Reply (Doc. #71). Having reviewed the parties’ arguments

and applicable legal authority, the Court grants Defendant’s Motion and denies Plaintiff’s Motion.

   I.      Background

        This is an insurance coverage dispute.        In short, Defendant Phillips 66 Company

(“Defendant” or “Phillips 66”) argues that Plaintiff Canal Indemnity Company (“Plaintiff” or

“Canal”) as insurer has breached its duty to defend Defendant as an additional insured in an

underlying lawsuit. Plaintiff contests Defendant’s allegations and contends that any insurance

policies issued by Plaintiff to a third party do not cover Defendant.

           a. The Auto Policies

        Over multiple years, Plaintiff Canal issued auto liability policies to Defendant Coastal

Transport Company, Inc. (“Coastal”), a company in the business of transporting “GAS, DIESEL,
      Case 4:19-cv-02945 Document 80 Filed on 09/08/20 in TXSD Page 2 of 12




LUBE OILS, CHEMICALS, [and] ASPHALT.” See Doc. #63, Ex. N-1, Ex. N-3, and Ex. N-4.

Relevant to this Order are Policy No. L037755 for policy period March 15, 2005, to May 1, 2006;

Policy No. L045542 for policy period May 1, 2006, to May 1, 2007; and Policy No. L060240 for

policy period May 1, 2007, to May 1, 2008 (collectively, the “Auto Policies”). Id. In part, the

Auto Policies provide the following:

       [Canal] will pay on behalf of the insured all sums which the insured shall become
       legally obligated to pay as damages because of bodily injury or property damage
       to which this insurance applies, caused by an occurrence and arising out of the
       ownership, maintenance or use, including loading and unloading, for the purposes
       stated as applicable thereto in the declarations, of an owned automobile or of a
       temporary substitute automobile, and [Canal] shall have the right and duty to
       defend any suit against the insured seeking damages on account of such bodily
       injury or property damage, even if any of the allegations of the suit are
       groundless, false or fraudulent, and may make such investigation and settlement of
       any claim or suit as it deems expedient, but [Canal] shall not be obligated to pay
       any claim or judgment or to defend any suit after the applicable limit of the
       company’s liability has been exhausted by payment of judgments or settlements.

Id. § A.I (emphasis in original). Additionally, the Auto Policies each contain the following

Additional Insured Endorsement:

       It is hereby understood and agreed, that not withstanding the contractual liability
       Exclusion A of the policy to which this endorsement is attached, such insurance as
       is afforded herein shall apply as additional insured coverage to any company with
       which the named insured has a contract in writing prior to an occurrence, agreeing
       to provide protection for liability claims arising out of the named insured’s
       operation of vehicles insured hereunder. . . .

Id. at Form 2-1-E. Further, the Auto Policies each contain the following Pollution Exclusion:

       This insurance does not . . . apply to bodily injury or property damage arising or
       [sic] of the discharge, dispersal, release or escape of smoke, vapors, soot, fumes,
       acids, alkalis, toxic chemicals, liquids or gases, waste materials or other irritant,
       contaminants or pollutants into or upon land, the atmosphere or any watercourse or
       body of water[.] But this exclusions does not apply if such discharge, dispersal,
       release or escape is sudden and accidental.

Id.




                                                2
     Case 4:19-cv-02945 Document 80 Filed on 09/08/20 in TXSD Page 3 of 12




               b. The CGL Policies

        Plaintiff Canal also issued multiple commercial general liability policies to Coastal.

Relevant to this Order are Policy No. CGL014511 for policy period March 15, 2005, to March 15,

2006; Policy No. CGL014515 for policy period May 1, 2006, to May 1, 2007; and Policy No.

PDA00248901 for policy period May 1, 2007, to May 1, 2008 (collectively, the “CGL Policies”).

Doc. #63, Ex. O-1, Ex. O-3, and Ex. O-4. In part, the CGL Policies provide the following:

        [Canal] will pay those sums that the insured becomes legally obligated to pay as
        damages because of “bodily injury” or “property damage” to which this insurance
        applies. [Canal] will have the right and duty to defend the insured against any “suit”
        seeking those damages. However, [Canal] will have no duty to defend the insured
        against any “suit” seeking damages for “bodily injury” or “property damage” to
        which this insurance does not apply. . . .

Id. § I.1.a.     Additionally, the CGL policies each contain the following Additional Insured

Endorsement:

        Who is an Insured is amended to include as an insured any person or organization
        for whom [Coastal is] performing operations when [Coastal] and such person or
        organization have agreed in writing in a contract or agreement, prior to an
        occurrence, that such person or organization be added as an additional insured on
        [Coastal’s] policy. Such person or organization is an insured only with respect to
        liability arising out of [Coastal’s] ongoing operations performed for that insured,
        but excluding any negligent acts committed by such insured. . . .

Id. at Form GL 705 (emphasis in original). Further, CGL Policy No. CGL014511 and CGL Policy

No. CGL014515 each contain the following Pollution Exclusion:

        It is agreed that this insurance does not apply to:

        1. “Bodily injury,” “property damage,” “personal and advertising injury,” or
           medical expenses which would not have occurred in whole or part but for the
           actual, alleged, or threatened discharge, dispersal, seepage, migration, release
           or escape of pollutants, irritants, or hazardous substances at any time.

               ...

        Pollutants means any solid, liquid, gaseous, or thermal irritant or contaminant,
        including but not limited to smoke, vapor, soot, fumes, acids, alkalis, chemical, and

                                                  3
     Case 4:19-cv-02945 Document 80 Filed on 09/08/20 in TXSD Page 4 of 12




       waste. In addition to pollutants to be disposed of, waste also includes materials to
       be recycled, reconditioned, or reclaimed.

Doc. #63, Ex. O-1 at Form GL 699(a) and Ex. O-3 at Form GL 699(a). CGL Policy No.

PDA00248901 also contains a similar Pollution Exclusion:

       This insurance does not apply to:

       f. Pollution

       (1) “Bodily injury” or “property damage” which would not have occurred in whole
       or part but for the actual, alleged or threatened discharge, dispersal, seepage,
       migration, release or escape of “pollutants” at any time.

Doc. #63, Ex. O-4 at CG 21 49 09 99 (“‘Pollutants’ mean any solid, liquid, gaseous or thermal

irritant or contaminant, including smoke, vapor, soot, fumes, acids, alkalis, chemicals and waste.

Waste includes materials to be recycled, reconditioned or reclaimed.”).

           c. The Master Motor Carrier Services Agreement

       From 1997 to 2008, Coastal entered into several iterations of a Master Motor Carrier

Services Agreement (the “MSA”) with ConocoPhillips Company (“Conoco”). It is undisputed

that Defendant Phillips 66 Company is the successor-in-interest to Conoco. Importantly, the 2005

MSA required Coastal “to procure and maintain at its expense” during the term of the MSA various

types of insurances, including “General Public Liability Insurance” and “Automobile Liability

Insurance.” Doc. #63, Ex. A § 11.01. Additionally, pursuant to the MSA, the policies for those

insurances were required to show Conoco “as an additional insured.” Id. § 11.02.

           d. The Underlying Lawsuit

       On March 6, 2018, Mary Major—in her individual capacity and as the representative of

the Estate of Elwyn Webb—and Mr. Webb’s son Joshua Webb initiated a lawsuit in the Superior

Court of Arizona, Maricopa County, under Civil Action No. CV2018-003217 (the “Underlying

Lawsuit”). Doc. #63, Ex. C. Conoco is among the defendants in that action.

                                                4
     Case 4:19-cv-02945 Document 80 Filed on 09/08/20 in TXSD Page 5 of 12




       The complaint in the Underlying Lawsuit alleges that, “[f]rom approximately 1985 to 2016,

[Mr. Webb] worked as a gasoline truck driver for Calzona Tankways and later Coastal Transport

Company, Inc.” Id. ¶ 21. “As a gasoline truck driver, [Mr. Webb] loaded benzene-containing

gasoline” at various “terminals and loading racks owned and/or operated by” the defendants,

including Conoco. Id. ¶ 22. “In the course of his work at the defendants’ premises, [Mr. Webb]

was exposed to benzene through inhalation and dermal absorption of the defendants’ gasoline. As

a direct and proximate result of his exposure to benzene, [Mr. Webb] contracted Myelodysplastic

Syndrome (MDS), a benzene-induced blood and bone marrow cancer.” Id. ¶¶ 24–25. He was

diagnosed with MDS in January 2016 and died on March 19, 2016. Id. ¶ 26. The plaintiffs in the

Underlying Lawsuit assert two negligence claims arising from premises liability and a failure to

warn. Id. ¶¶ 27–43.

           e. Procedural History

       After being served with the Underlying Lawsuit, Phillips 66 as the successor-in-interest to

Conoco tendered notice to Coastal pursuant to the MSA by letter dated August 23, 2018, seeking

defense and indemnity.      Doc. #63, Ex. D.      In a letter dated November 14, 2018, Canal

acknowledged receipt of a copy of Phillips 66’s tender to Coastal. Id., Ex. E.

       Subsequently, Canal denied Phillips 66 coverage under both the Auto Policies and CGL

Policies and initiated this action, seeking declarations that Plaintiff Canal does not owe a duty to

Defendant Phillips 66 to defend the Underlying Lawsuit or indemnify under either the Auto

Policies or CGL Policies. Doc. #1; Doc. #63, Ex. F. Now, both parties move for partial summary

judgment on Plaintiff’s duty to defend under the Auto Policies and CGL Policies. Doc. #63; Doc.

#67. Additionally, Defendant Phillips 66 moves for partial summary judgment on its Texas

Prompt Payment of Claims Act counterclaim.



                                                 5
     Case 4:19-cv-02945 Document 80 Filed on 09/08/20 in TXSD Page 6 of 12




    II.      Legal Standards

             a. Motion for Summary Judgment, Federal Rule of Civil Procedure 56

          Summary judgment is proper if there is no genuine issue of material fact and the moving

party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56. “A genuine dispute as to a

material fact exists if the evidence is such that a reasonable jury could return a verdict for the

nonmoving party. [Courts must construe] all facts and inferences in the light most favorable to

the nonmoving party. But summary judgment may not be thwarted by conclusional allegations,

unsupported assertions, or presentation of only a scintilla of evidence.” Rogers v. Bromac Title

Services, L.L.C., 755 F.3d 347, 350 (5th Cir. 2014) (internal citations omitted).

             b. Duty to Defend and the Eight-Corners Rule 1

          In the Fifth Circuit, “courts routinely adjudicate the scope of insurers’ duty to defend under

Texas law. To this point, both Texas courts and federal courts have consistently applied the eight-

corners rule. According to the eight corners rule, the scope of an insurer’s duty to defend is

determined exclusively by the allegations in the pleadings and the language of the insurance

policy.” GuideOne Specialty Mut. Ins. Co. v. Missionary Church of Disciples of Jesus Christ, 687

F.3d 676, 682–83 (5th Cir. 2012) (internal citation omitted). Furthermore, “[t]he scope of the duty

to defend is interpreted broadly: Where the complaint does not state facts sufficient to clearly bring

the case within or without the coverage, the general rule is that the insurer is obligated to defend

if there is, potentially, a case under the complaint within the coverage of the policy. Terms in

insurance policies that are subject to more than one reasonable construction are interpreted in favor

of coverage.” Nat’l Cas. Co. v. W. World Ins. Co., 669 F.3d 608, 612–13 (5th Cir. 2012) (internal




1
 Because Plaintiff’s briefing applies Texas law and Defendant’s briefing posits that the laws of
Texas and Arizona do not conflict within this context, this Order applies Texas law.
                                                    6
     Case 4:19-cv-02945 Document 80 Filed on 09/08/20 in TXSD Page 7 of 12




citations omitted). “In assessing whether the allegations in a complaint fall within the scope of an

exclusion, a reviewing court must interpret the complaint liberally and construe the exclusion

narrowly, resolving any ambiguity in favor of the insured. If the insured proffers a reasonable

interpretation of the exclusion favorable to coverage, a reviewing court must accept it, even if the

insurer proffers an interpretation negating coverage that is more reasonable or a more accurate

reflection of the parties’ intent.” City of Coll. Station, Tex. v. Star Ins. Co., 735 F.3d 332, 337–38

(5th Cir. 2013) (emphasis in original) (internal citation omitted).

       Under Texas law, courts are to “construe insurance contracts under the same rules

applicable to contracts generally. [The] primary goal, therefore, is to give effect to the written

expression of the parties’ intent.” Nautilus Ins. Co. v. Country Oaks Apartments Ltd., 566 F.3d

452, 455 (5th Cir. 2009) (citing Nat’l Union Fire Ins. Co. v. CBI Indus., Inc., 907 S.W.2d 517, 520

(Tex. 1995)) (cleaned up). “Under Texas rules of contractual interpretation, if an insurance

contract is expressed in unambiguous language, its terms will be given their plain meaning and it

will be enforced as written. If, however, a contract is susceptible to more than one reasonable

interpretation, a court will resolve any ambiguity in favor of coverage.” Certain Underwriters at

Lloyd’s London v. C.A. Turner Const. Co., Inc., 112 F.3d 184, 186 (5th Cir. 1997) (citing Puckett

v. U.S. Fire Ins. Co., 678 S.W.2d 936, 938 (Tex.1984)) (cleaned up).

           c. Texas Prompt Payment of Claims Act (the “Act”)

       “Under the [Act], an insurer that is liable for a claim under an insurance policy and fails to

promptly respond to, or pay, the claim in accordance with the statute becomes liable to the policy

holder or beneficiary for the amount of the claim, as well as an 18 percent per annum statutory

penalty and reasonable attorney’s fees.” Lyda Swinerton Builders, Inc. v. Oklahoma Sur. Co., 903

F.3d 435, 450 (5th Cir. 2018) (citing Tex. Ins. Code §§ 542.051–.061) (cleaned up). “To recover



                                                  7
     Case 4:19-cv-02945 Document 80 Filed on 09/08/20 in TXSD Page 8 of 12




under the [Act], an insured must establish that: (1) a claim was made under an insurance policy,

(2) the insurer is liable for the claim, and (3) the insurer failed to follow one or more sections of

the prompt-payment statute with respect to the claim. Defense costs incurred by an insured as a

result of an insurer’s breach of its duty to defend are a ‘claim’ within the meaning of the [Act].”

Id. (internal citations omitted).

    III.      Analysis

              a. The Underlying Lawsuit triggers the Auto Policies and the CGL Policies.

           The complaint in the Underlying Lawsuit seeks to recover damages on behalf of Mr. Webb

concerning “benzene-induced blood and bone marrow cancer” allegedly caused by “expos[ure] to

benzene through inhalation and dermal absorption of . . . gasoline” during the course of his

employment for Coastal as a gasoline truck driver. Doc. #63, Ex. C ¶¶ 21–25. As a truck driver,

Mr. Webb “loaded benzene-containing gasoline” at various terminals owned by parties such as

Defendant Phillips 66. Id. ¶ 22.

           In the 2005 to 2008 Auto Policies, Plaintiff Canal agrees to defend any insured in a suit

seeking damages for bodily injury caused by an occurrence and arising out of the ownership,

maintenance, or use—including loading and unloading—of an owned automobile. See Auto

Policies § A.I (“bodily injury” is defined to include “sickness or disease sustained by any person

which occurs during the policy period, including death at any time resulting therefrom”).

Therefore, giving full effect to the written language, the Court finds that the Auto Policies cover

“loading and unloading.” Here, in the Underlying Lawsuit against Phillips 66 and others, the

plaintiffs seek to recover damages for bodily injury suffered by Mr. Webb, caused in part by the

loading of gasoline during his employment as a gasoline truck driver. Though the complaint does

not specify which years Mr. Webb worked for Coastal, it alleges that he worked as a truck driver



                                                   8
     Case 4:19-cv-02945 Document 80 Filed on 09/08/20 in TXSD Page 9 of 12




from 1985 to 2016—a period that captures the terms of the 2005 to 2008 Auto Policies. Id. ¶ 21.

Accordingly, because the allegations in the complaint “potentially” fall within the coverage of the

insurance policies, the Court finds that the Underlying Lawsuit triggers the Auto Policies. Nat’l

Cas. Co., 669 F.3d at 612–13.

       Similarly, in the 2005 to 2008 CGL Policies, Plaintiff Canal agrees to defend any insured

in a suit seeking damages for bodily injury caused by an occurrence during the policy period. See

CGL Policies § I.1.a (“bodily injury” is defined to include “sickness or disease sustained by a

person, including death resulting from any of these at any time”). Here, the Underlying Lawsuit

seeks to recover damages for bodily injury suffered by Mr. Webb during the course of his

employment within the policy periods. Doc. #63, Ex. C ¶¶ 21–25. Accordingly, because the

allegations in the complaint “potentially” fall within the coverage of the insurance policies, the

Court finds that the Underlying Lawsuit triggers the CGL Policies. Nat’l Cas. Co., 669 F.3d at

612–13.

           b. Defendant Phillips 66 qualifies as an Additional Insured under the Auto
              Policies and CGL Policies.

       The Auto Policies and the CGL Policies provide additional insured coverage to any

company that has a contract with Coastal in writing prior to an occurrence and where the contract

requires liability protection. Though Plaintiff Canal acknowledges that the MSA between Coastal

and Defendant Phillips 66 constitutes such a contract, Plaintiff nonetheless argues that none of the

policies cover Defendant as an Additional Insured for two reasons.

       First, Plaintiff contends that Defendant does not qualify as an Additional Insured under the

Auto Policies because they limit additional insured coverage to claims arising out of Coastal’s

“operation of vehicles.” Doc. #67 at 16–17. To better understand what the parties intended by the

term “operation,” analyzing other portions of the Auto Policies that discuss liability coverage in


                                                 9
    Case 4:19-cv-02945 Document 80 Filed on 09/08/20 in TXSD Page 10 of 12




relation to automobiles is helpful. Particularly, when discussing the circumstances covered by the

Auto Policies when bodily injury results, the Policies include occurrences “arising out of the

ownership, maintenance or use, including loading and unloading . . . of an owned automobile or

of a temporary substitute automobile.” Auto Policies § A.I. In other words, the Auto Policies

contemplate that Coastal’s operation of vehicles could include loading and unloading Coastal’s

automobiles. In the Underlying Lawsuit against Phillips 66 and others, the complaint alleges that

Mr. Webb suffered bodily injury caused in part by loading gasoline. Accordingly, because the

alleged liability of Phillips 66 arises out of Coastal’s operation of vehicles, the Court finds that

Phillips 66 qualifies as an Additional Insured under the Auto Policies.

       Next, Plaintiff Canal argues that Defendant Phillips 66 does not qualify as an Additional

Insured under the CGL Policies because the complaint in the Underlying Lawsuit “does not allege

that Coastal did anything to cause Webb’s injury or that Phillips’ liability is based upon its

vicarious liability for Coastal’s acts or omissions.” Doc. #67 at 16. Therefore, Plaintiff argues,

the exclusion in the CGL Policies concerning the negligent acts of Phillips 66 applies. However,

a closer look at the policy language yields a different analysis. The CGL Policies provide that an

Additional Insured “is an insured only with respect to liability arising out of [Coastal’s] ongoing

operations performed for that insured, but excluding any negligent acts committed by such

insured. . . .” CGL Policies at Form GL 705. First, the Underlying Lawsuit’s complaint alleges

that Mr. Webb suffered bodily injury as result of exposure to benzene in the gasoline he loaded for

Coastal’s ongoing transportation operations. Second, the application of the exclusion relies on a

finding that Defendant Phillips 66 was in fact negligent. Because such a finding would be woefully

premature and the Court must interpret the exclusion narrowly in favor of coverage, the Court

finds that Phillips 66 qualifies as an Additional Insured under the CGL Policies. See City of Coll.



                                                10
    Case 4:19-cv-02945 Document 80 Filed on 09/08/20 in TXSD Page 11 of 12




Station, Tex., 735 F.3d at 337–38.

           c. The Pollution Exclusions are inapplicable.

       The Auto Policies and CGL Policies both contain Pollution Exclusions that in some form

exclude coverage of bodily injury caused by pollutants. See Auto Policies (excluding bodily injury

arising out of the “discharge, dispersal, release or escape” of pollutants); CGL Policies (excluding

bodily injury “which would not have occurred in whole or part but for the actual, alleged, or

threatened discharge, dispersal, seepage, migration, release or escape of pollutants”). Plaintiff

Canal argues in favor of the application of these exclusions because the complaint in the

Underlying Lawsuit alleges that Mr. Webb suffered bodily injury through exposure to benzene, a

pollutant. Doc. #67 at 5–12; Doc. #71 at 2–5.

       However, every Fifth Circuit case Plaintiff cites in support of its argument involves the

alleged movement of a pollutant—a requirement under the exclusions in each case. See Nautilus

Ins. Co., 566 F.3d at 453 (underlying complaint alleged that carbon monoxide gas dispersed into

an apartment, causing injury); Noble Energy, Inc. v. Bituminous Cas. Co., 529 F.3d 642, 644 (5th

Cir. 2008) (underlying complaint alleged that combustible vapors emanating from transported

waste material caused diesel engines to race, leading to an explosion and fire); Columbia Cas. Co.

v. Georgia & Florida RailNet, Inc., 542 F.3d 106, 107 (5th Cir. 2008) (underlying complaint

alleged that high levels of diesel exhaust fumes and hazardous dust accumulated, causing injury);

United Nat. Ins. Co. v. Hydro Tank, Inc., 525 F.3d 400, 401 (5th Cir. 2008) (underlying complaint

alleged that toxic levels of hydrogen sulfide gas or other chemicals and vapors spread throughout

a tank, causing injury after direct exposure); Mustang Tractor & Equip. Co. v. Liberty Mut. Ins.

Co., 76 F.3d 89, 93 (5th Cir. 1996) (underlying complaint alleged that pollutants were released

during demolition of buildings and as contents were graded into ditches).



                                                11
    Case 4:19-cv-02945 Document 80 Filed on 09/08/20 in TXSD Page 12 of 12




         Unlike those cases, here, the complaint in the Underlying Lawsuit alleges that Mr. Webb

was “exposed to benzene through inhalation and dermal absorption of . . . gasoline.” In other

words, even if the Court were to assume that benzene is a pollutant in this situation, the bodily

injury was allegedly caused by direct exposure to gasoline, not by the discharge, dispersal,

seepage, migration, release, or escape of benzene—as required by the Pollution Exclusions.

Therefore, the Pollution Exclusions are inapplicable.

         Accordingly, because the Auto and CGL Policies cover Defendant Phillips 66 as an

Additional Insured in the Underlying Lawsuit with regards to Plaintiff Canal’s duty to defend, the

Court holds that Plaintiff has a duty to defend Defendant in the Underlying Lawsuit and has

breached that duty by denying coverage.

            d. Defendant Phillips 66 prevails on its Texas Prompt Payment of Claims
               Act counterclaim.

         Plaintiff Canal concedes that Defendant Phillips 66 is entitled to relief under the Act if the

Court holds that Plaintiff has a duty to defend. Doc. #67 at 18. Now that the Court has held that

Plaintiff has this duty, the Court grants summary judgment in favor of Defendant’s counterclaim

brought under the Act.

   IV.      Conclusion

         For the foregoing reasons, Defendant Phillips 66’s Motion is hereby GRANTED, and

Plaintiff Canal’s Motion is hereby DENIED.

         It is so ORDERED.



September 8, 2020                         _____________________________________
Date                                            The Honorable Alfred H. Bennett
                                                United States District Judge



                                                  12
